              Case 2:19-mj-00745-BNW Document 25
                                              24 Filed 04/15/21
                                                       04/12/21 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                ***

 4   UNITED STATES OF AMERICA,                              Case No. 2:19-mj-00745-BNW

 5                        Plaintiff,
                                                                  JOINT STATUS REPORT
 6           v.

 7   JESUS MORALES-LOPEZ,

 8                       Defendant.

 9
10          In anticipation of the upcoming status check scheduled for Monday, April 12, 2021, the
11   parties, Christopher Chiou, Acting United States Attorney, and Christopher Burton, Assistant
12   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
13   Federal Public Defender, and Katherine Tanaka, Assistant Federal Public Defender, counsel for
14   Jesus Morales-Lopez, file this Joint Status Report.
15          The parties state as follows:
16          1.        Mr. Morales-Lopez has not had any adverse law enforcement contact or been
17   to Lake Mead for the last 6 months. He has completed the DUI and Victim Impact class.
18          2.        Mr. Morales-Lopez has not yet completed the Alcohol Awareness class or paid
19   the $510 fine.
20          3.        Mr. Morales-Lopez is requesting 30-days to complete the remaining conditions.
21
      RENE L. VALLADARES                              CHRISTOPHER CHIOU
22    Federal Public Defender                         Acting United States Attorney
23
24    By /s/ Katherine Tanaka                         By /s/ Christopher Burton
      KATHERINE TANAKA                                CHRISTOPHER BURTON
25                                                    Assistant United States Attorney
      Assistant Federal Public Defender
26
                                            ORDER
27
                               IT IS SO ORDERED
28
                               DATED: 4:55 pm, April 15, 2021



                               BRENDA WEKSLER
                               UNITED STATES MAGISTRATE JUDGE
